Citation Nr: 1416242	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  He died in March 2011.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, denied her claim of entitlement to service connection for the cause of his death.  

In January 2014, because there was no competent medical opinion in the record regarding the circumstances of the Veteran's death, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  The designee, who is a psychiatrist at the Malcom Randall VA Medical Center and an adjunct clinical assistant professor at the University of Florida College of Medicine, Department of Psychiatry, provided his response in March 2014.  A copy of the opinion was provided to the appellant and her representative later in March 2014 and, even later that same month, the representative submitted a statement acknowledging the claim was ready for appellate review, thereby waiving the remainder of the 60 days normally allowed to send in additional evidence or argument in response to a VHA opinion.  See 38 C.F.R. § 20.903.



FINDINGS OF FACT

1.  The Veteran died in March 2011 from metabolic encephalopathy due to methanol intoxication.  

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), for residuals of a gunshot wound to the right arm, and for residuals of a gunshot wound to the right shoulder.  

3.  The Veteran intentionally drank methanol to conceal the extent of his drinking from his wife.  There is no evidence he intended to commit suicide.  


CONCLUSION OF LAW

A disability incurred or aggravated in service or that may be presumed to have been incurred in service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, this VCAA notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The duty to notify was satisfied by way of an April 2011 letter to the appellant addressing all of these criteria discussed in Hupp.  

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

As already alluded to, to this end the Board obtained a VHA medical expert opinion regarding the circumstances surrounding the Veteran's death, which it received in March 2014.  Specifically, it sought to determine whether the Veteran's consumption of methanol was a suicide attributable to his service-connected PTSD.  The opinion is supported by a well-reasoned and detailed explanation and, thus, is wholly adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination and opinion are adequate when based on consideration of the relevant medical history and describing the disability [or, here, circumstances of death] in sufficient detail so the Board's evaluation of the disability [or death] will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in providing her notice or assistance with her claim is unduly prejudicial.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  So no additional notice or assistance is required, and the Board may proceed to addressing the merits of this appeal.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic (Virtual VA and VBMS) portion of the file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Merits of the Claim

The appellant is claiming entitlement to service connection for the cause of the Veteran's death, which occurred in March 2011.  The cause of death was metabolic encephalopathy due to methanol intoxication, and is listed as such on his death certificate.  At the time of death, service connection had been established for PTSD and for residuals of two distinct gunshot wounds to his right arm and shoulder.  The appellant-widow alleges that his PTSD "led him to ingest a methanol product - either accidentally or intentionally or irrationally - ultimately causing his sudden death."  Records show that he was treated in February 2011, so the month immediately preceding his death, and diagnosed with a toxic ingestion of possible methanol or ethylene glycol.

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Certain conditions, including malignant tumors (so cancer), will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 
10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct incurrence of the condition in service or, if applicable, with the benefit of presumptions.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

So to establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service, such as by way of a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. 

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).


Compensation shall not be paid if the disability was the result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2013).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where the evidence shows no reasonable adequate motive for suicide, it will be considered to have resulted from mental unsoundness and the act itself is considered to be evidence of mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances that could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Turning now to the specific facts of this particular case.  The first inquiry that needed determination was whether the Veteran did indeed commit suicide due to his service-connected PTSD by ingesting methanol.  Alternatively, if he was not attempting suicide and instead ingesting methanol on his own accord, this would be wilful misconduct that would disqualify the appellant-widow from establishing her entitlement to service connection for the cause of his death. 

On the Veteran's death certificate, the manner of death is listed as "could not be determined."  Review of his psychiatric treatment records does not reveal him possessing any suicidal ideation.  Furthermore, in a March 2011 statement the appellant said that she did not believe the Veteran had committed suicide.  

To help answer this initial determination, the Board requested the medical advisory VHA opinion from a specialist in this subject matter area.  In his report, the designated VA psychiatrist opined that the likelihood the Veteran committed suicide by ingesting methanol was unlikely.  He indicated he had reviewed the entirety of the available evidence, including the Veteran's claims folder and all accompanying medical records and lay statements.  This examiner concluded that the Veteran suffered chronically from Alcohol Dependence/Alcohol Use Disorder and opined that it was likely that he ingested methanol not with the intention of dying by suicide but with the intention of concealing the extent of his drinking.  The examiner then presented the evidence to support his Alcohol Dependence diagnosis, beginning with VA treatment records from 1988.  He further discussed the Veteran's July 1996 PTSD examination diagnosing him with Alcohol Dependence and the appellant-widow's statements likening him to a chronic alcoholic.  

The examiner further listed multiple items of evidence supporting his contention that the Veteran was in fact concealing the extent of his drinking by ingesting the methanol rather than committing suicide.  Included are the appellant's own statements, including that she did not believe he committed suicide, that prior to his death he was quiet and stated he was fine, and that he had also stated he wanted to handle his problems by himself.  The examiner further referenced the February 2011 incident in which the appellant had called an ambulance for the Veteran after he had exhibited peculiar symptoms.  The treating physicians diagnosed him with a toxic ingestion of possible methanol or ethylene glycol.  Shortly after that incident the appellant acknowledged that his drinking had become so bad that she had taken away his car keys and had to continually watch him to make sure he did not drink.  


In the discussion section of the VHA examiner's report, he concluded that the Veteran suffered from Alcohol Dependence since before 1988, which caused him functional difficulties, one legal issue, and a worsening of his familial relationships.  Given the entirety of the Veteran's background, the examiner concluded there was a greater than 50 percent probability that he drank the methanol to hide the extent of his active drinking from his wife.  The VHA examiner then again detailed the evidence showing that the Veteran had never previously exhibited suicidal ideation.  The VHA examiner concluded:

Given the sum total of the evidence, I opine [the Veteran] ingested methanol with the intention of concealing his drinking from his family.  As I do not find he intended to die, I would classify [his] death as accidental in nature.  I opine the likelihood the Veteran committed suicide by ingesting methanol is:  unlikely.

The record is absent any competent and credible evidence showing the Veteran was of unsound mind due to his PTSD and resultantly committed suicide.  Instead, there is this credible opinion from the commenting VA psychiatrist that the Veteran was intentionally consuming the substance due to his alcohol problem, and was doing so to conceal the extent of his drinking to his wife.  Thus, placing the most weight on this opinion, owing to the fact that it was offered by someone having expertise in the specific subject matter at issue, the Board concludes the Veteran's consumption of methanol was willful misconduct in the form of alcohol abuse.  The adoption of an expert medical opinion, such as this VHA opinion, may satisfy the Board's statutory requirement of an adequate statement of reasons or bases if, as here, the expert fairly considered the material evidence seemingly supporting the claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This VHA examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).

The Board certainly sympathizes with the appellant's loss of her husband-Veteran; however, as the preponderance of the evidence is against her claim, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, her appeal must be denied.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


